Citation Nr: 1647475	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-19 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbosacral strain with degenerative disc disease.

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to service connection for a right foot disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel

INTRODUCTION

The Veteran had active duty service from March 1974 to March 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

Additionally, in a July 2015 rating decision, the agency of original jurisdiction (AOJ) awarded service connection for right lower extremity radiculopathy and assigned an initial 10 percent rating, effective May 14, 2015.  This rating decision also denied an increased rating for a lumbosacral strain with degenerative disc disease.  The Veteran subsequently filed a notice of disagreement as to the propriety of the initially assigned rating for the right lower extremity radiculopathy and the denial of the increased rating for the lumbosacral strain with degenerative disc disease.  However, a statement of the case as to these claims has not yet been issued and, as such, these claims are addressed in the remand portion below.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

The Board notes that, in a July 2013 substantive appeal, the Veteran requested a hearing at his local VA office.  However, in a later July 2013 submission, the Veteran withdrew this request for a hearing.  The hearing request is therefore deemed to be withdrawn.  38 C.F.R. § 20.704 (e) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

With regards to the claimed right foot disorder, the Veteran asserts that such a disorder was documented in his service treatment records and that he experienced a variety of right foot symptoms.  He also asserted that he had been diagnosed with right foot arthritis in a July 2013 substantive appeal.  Service treatment records document various right foot complaints and that the Veteran underwent right foot surgery in December 1993.  A June 2010 VA examiner found that had suffered from a right foot bone spur but that the condition had resolved.  An accompanying June 2010 x-ray was found to be normal.  However, the Veteran's subsequent assertions suggest that he may have been diagnosed with a current right foot disorder.  Therefore, on remand, a new VA examination should be conducted to determine whether the Veteran suffers from a current right foot disorder and, if so, the etiology of any such disorder.

Due to the time that will lapse on remand, updated VA treatment records dated from May 2015 to the present from the should be obtained for consideration in the Veteran's appeal. 

As noted in the Introduction, a July 2015 rating decision granted service connection for a right lower extremity radiculopathy and denied an increased rating for a lumbosacral strain with degenerative disc disease.  Thereafter, the Veteran entered a December 2015 notice of disagreement as to the assigned ratings for these disabilities.  The Veteran was furnished a Decision Review Officer letter in the same month, but since then a year has elapsed with no further action.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issues of entitlement to a higher initial rating for right lower extremity radiculopathy and an increased rating for a lumbosacral strain with degenerative disc disease.  Advise the Veteran of the time period in which to perfect his appeals.  If the Veteran perfects his appeals of these issues in a timely fashion, then return the case to the Board for its review, as appropriate. 

2.  Obtain all VA treatment records, to include any records from the Tuskegee and/or Montgomery VA Medical Centers (VAMC), dated from May 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding records, the Veteran should be afforded a VA foot examination to determine the nature and etiology of his claimed right foot disorder.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all right foot disorders that have existed since March 2010 (the date of claim).

(B)  For each currently diagnosed right foot disorder, is it at least as likely as not (a 50 percent or higher probability) that such disorder is related to his service, to his in-service right foot complaints and December 1993 right foot surgery.

The examiner must provide a complete rationale for all opinions and conclusions reached. 

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for a right foot disorder should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




